Citation Nr: 1646038	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 28, 2011, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent from February 28, 2011, to May 15, 2014, for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968 with service in the Republic of Vietnam, for which he received a Combat Action Ribbon.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which continued a 30 percent disability rating for PTSD.

During the pendency of the appeal, in a May 2016 rating decision, the RO increased the disability rating to 50 percent, effective February 28, 2011; and to 100 percent, effective May 16, 2014.  The issue remains in appellate status for the period prior to May 16, 2014, as the maximum rating has not been assigned for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran, in his October 2012 VA Form 9, requested a videoconference hearing.  However, the Veteran and his daughter testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 Travel Board hearing, and a transcript of this hearing is of record.  The Board finds that the Veteran is not prejudiced as he was given the opportunity to appear before a VLJ and provide in-person testimony.  Moreover, the Veteran did not at any time object to being given a Travel Board hearing or request a videoconference hearing instead.

At the August 2016 hearing, a TDIU was raised by the record as part and parcel of the PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 28, 2011, the Veteran's PTSD was more appropriately characterized as occupational and social impairment with reduced reliability and productivity.

2.  From February 28, 2011, to May 15, 2014, the Veteran's PTSD was more appropriately characterized as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to February 28, 2011, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 50 percent, but not higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From February 28, 2011, to May 15, 2014, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 70 percent, but not higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in September 2010, which set out the type of evidence needed to substantiate his claim.

As noted above, the Veteran testified at a Board hearing in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in December 2010 and May 2014.  The Board finds that the VA examinations, taken together as a whole, are adequate, because they included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to February 28, 2011; as 50 percent disabling, effective February 28, 2011; and as 100 percent disabling, effective May 16, 2014, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

To clarify, the Board notes that the increased rating issues currently on appeal are the disability ratings of the Veteran's service-connected PTSD from the date of his most recently filed PTSD claim (September 17, 2010).  Although the Veteran submitted evidence, including testimony and lay statements, regarding his symptoms since service, only evidence of his symptoms and impairment during the relevant time period have been considered.

A December 2010 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran reported symptoms of nightmares and depression; isolation and negative thinking on a daily basis; difficulty doing things; limited motivation at times, especially in the winter months; inappropriate behavior, such as arguing with people and pounding on the table; sleep impairment, specifically difficulty with sleep onset, disturbing dreams with combative or war themes or that someone was in his house, and night sweats; poor impulse control; and episodes of violence.  He stated that he lived alone, had a relationship with his two children, worked with his daughter in his food distribution business, and was currently in a romantic relationship.  He noted that he tended to be a loner, but had a few friends and enjoyed working on and riding his motorcycle.  He reported difficulty with mood, specifically with irritability and anger, which negatively impacted his relationships.  On objective observation, the Veteran was neatly groomed and casually dressed, and had unremarkable psychomotor activity, speech, and thought process and content; a cooperative, friendly, relaxed, and attentive attitude; normal affect; and intact attention.  He stated that he was able to be self-employed on a full-time basis in a business which had recently expanded.  He had no delusions, hallucinations, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal ideations; was able to maintain minimum personal hygiene; and had no problems with activities of daily living.

The VA examiner found that the Veteran had moderately impaired remote and immediate memory, and severely impaired recent memory, as he indicated difficulty recalling much of his background history, such as difficulty recognizing people, recalling particular events and circumstances that have occurred, and remembering where he placed things or what he was in the process of doing.  The degree of severity of his PTSD symptoms based on psychometric data was moderate.  Despite the psychometric data results and the multiple moderate to severe PTSD symptoms reported by the Veteran that occurred on a frequent and daily basis, the VA examiner opined that the Veteran's social and occupational functioning did not appear to be adversely impacted, and assigned a GAF score of 65.

VA treatment records from February 28, 2011, to April 30, 2012, reflect GAF scores of 48; diagnoses of PTSD; and reports that the Veteran was employed full-time in food distribution and lived alone, had trouble finding motivation and initiative to get work done, and had a strained relationship with his girlfriend.  He stated that he continued to dislike being around people and interacting with them, and got upset when he had to "deal with" the public.  He continued to have difficulty with anger, irritability, isolation, and excessive drinking.  On objective observation on February 28, 2011; June 6, 2011; and April 30, 2012, the Veteran was consistently found to have a cooperative and pleasant behavior, clear and coherent speech, restricted affect, goal-directed thought process, no suicidal or homicidal ideations, no audio or visual hallucinations or delusions, and adequate insight and judgment.  The Veteran reported that his girlfriend did the grocery-shopping because he did not like lines, people, or being in close places; he avoided crowds and parties; he felt guilty for surviving Vietnam and detached from others; and he had trouble with violence.  He repeatedly reported that he was able to get up and go to work, although he stated on March 21, 2012, that he no longer had patience and motivation to continue his business; and on April 30, 2012, that he felt very nervous while at work.  See VBMS, 3/13/15 VA Treatment Records, p. 2; 2/1/12 Correspondence, p. 14, 19-22; 5/31/12 VA Treatment Records, p. 1, 4.

The Veteran also submitted lay statements from a friend, his ex-wife, and his daughter.  They reported that the Veteran stockpiled firearms and ammunition in the bedrooms; avoided opening mail, paying bills in a timely manner, and returning phone calls; could not cope in large crowd settings; had a very small select group of friends; was emotionally withdrawn; exhibited flashes of anger; was neglectful of hygiene and the maintenance of his home; was confrontational; had severe memory loss; and had unreasonable fears triggered by events and noises.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating of 50 percent for the Veteran's PTSD is warranted prior to February 28, 2011; and that a disability rating of 70 percent for the Veteran's PTSD is warranted from February 28, 2011, to May 15, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Prior to February 28, 2011, the Veteran's PTSD is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The evidence reflects that the Veteran had moderately impaired remote and immediate memory and severely impaired recent memory such that he had difficulty recalling his own background history, recognizing people, and recalling past events and circumstances; and could not remember where he placed things or what he was in the process of doing.  Additionally, the evidence reveals disturbances of motivation and mood as the Veteran was depressed, experienced negative thinking on a daily basis, had limited motivation at times, and experienced irritability and anger, which affected his relationships.  He also indicated that he had difficulty establishing and maintaining effective social relationships as he only had a few friends.

The Board acknowledges the December 2010 VA examiner's opinion that the Veteran's PTSD symptoms were not of such severity as to affect or adversely impact his social and occupational functioning, and assignment of a GAF score of 65.  However, she did not address the psychometric data, which revealed that the degree of severity of the Veteran's PTSD symptoms was moderate, which is more closely aligned to the severity of symptoms that warrant a 50 percent disability rating.  For the reasons set forth above, and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that the totality of the symptoms are significant enough to result in occupational and social impairment with reduced reliability and productivity.

While an increased rating of 50 percent is warranted, the Board finds that a 70 percent rating is not warranted prior to February 28, 2011.  The preponderance of the evidence is against a finding of occupational and social impairment, with deficiencies in most areas.  In this regard, the evidence does not demonstrate that the Veteran exhibited symptoms commensurate with those listed in the rating criteria for the 70 percent rating, such as:  suicidal ideation; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

Rather, the evidence of record recounts that the Veteran reported being able to work in his business; and he had no problems with activities of daily living.  Additionally, he had unremarkable psychomotor activity, speech, and though process and content; understood the outcome of his behavior; was neatly groomed; and had normal affect and intact attention.  Furthermore, the Veteran reported having a relationship with his two children, a current romantic relationship, and a few friends.  As such, he did not demonstrate that he was unable to establish and maintain effective relationships.

From February 28, 2011, to May 15, 2014, the Veteran's PTSD is more appropriately characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence reflects that the Veteran had impaired impulse control in the form of irritability and anger with problems with violence, problems with finding motivation and initiative to get work done, and feelings of nervousness at work.  Additionally, he reported that he did not like interacting with people, felt isolated and detached from others, disliked lines or being in close places, and avoided crowds and parties.  The Veteran's daughter also stated that the Veteran was neglectful of hygiene and cleanliness.  Moreover, since February 28, 2011, his GAF scores have consistently been 48, which reflect serious symptoms or a serious impairment in social, occupational, or school functioning.  As such, GAF scores of 48 are more closely aligned to the severity of symptoms that warrant a 70 percent disability rating.

While an increased rating of 70 percent is warranted, the Board finds that a 100 percent rating is not warranted from February 28, 2011, to May 15, 2014.  The preponderance of the evidence is against a finding of total occupational and social impairment.  In this regard, the evidence does not reveal that the Veteran displayed or experienced the detachment from reality contemplated by the 100 percent rating, such as evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

Rather, the evidence of record shows that the Veteran had clear and coherent speech, a cooperative and pleasant behavior, goal-directed thought process, and adequate insight and judgment.  He was still able to go to work, although he experienced a lack of patience and motivation to continue the business and felt "very nervous" at work.  He also continued to work with his children at his business, to be in a long-term relationship, and to maintain a few friendships.  As such, the totality of his symptoms does not reflect total occupational and social impairment.

For the reasons set forth above, and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that the totality of the symptoms are significant enough to result in occupational and social impairment with deficiencies in most areas from February 28, 2011, to May 15, 2014.

Accordingly, disability ratings of 50 percent, but not higher, prior to February 28, 2011; and of 70 percent, but not higher, from February 28, 2011, to May 15, 2014, are warranted for the Veteran's service-connected PTSD.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of flattened affect, anger and irritability, social withdrawal, depression, chronic sleep impairment, and problems with memory, are included in the rating schedule, and the assigned ratings specifically consider the degree of occupational and social impairment, including as due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to a disability rating of 50 percent, but not higher, prior to February 28, 2011, for service-connected PTSD is granted.

Entitlement to a disability rating of 70 percent, but not higher, from February 28, 2011, to May 15, 2014, for service-connected PTSD is granted.


REMAND

The Court held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As stated above, the Board considers TDIU to be raised by the record as part and parcel of the PTSD claim.  At the August 2016 hearing, the Veteran's daughter indicated that the Veteran was limited in his ability to operate his food distribution business.  Specifically, she stated that his son "ran the route" and that she handled the bookkeeping.  The Veteran described himself as the "grunt man."

However, this issue has not yet been developed or adjudicated by the RO.  The Veteran has not been provided notice compliant with the VCAA with respect to this claim and has not provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He is also entitled to RO adjudication of the issue prior to any determination on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183, and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information and evidence is necessary to substantiate entitlement to a TDIU, as well as any information and evidence in this regard that was not previously provided.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.

2.  After conducting any development deemed necessary, adjudicate the claim of entitlement to TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


